COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CITY OF EL PASO,                                §               No. 08-19-00262-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                327th District Court

  JOLANDE A. AGUILAR,                             §             of El Paso County, Texas

                         Appellee.                §              (TC# 2017DCV3624)

                                              §
                                            ORDER

       On December 17, 2019, the parties filed an Agreed Motion to Correct Inaccuracies in the

Reporter's Record pursuant to Tex.R.App.P. 34.6(e). Attached to the motion are exhibits that

were purportedly excluded from the Reporter's Record. However, on December 16, 2019, the

court reporter filed a supplemental reporter's record containing the exact same exhibits that are

the subject of the motion to correct. Since these exhibits have been submitted in a supplemental

reporter's record, the Agreed Motion to Correct Inaccuracies in the Reporter's Record is denied

as moot.

        IT IS SO ORDERED this 20th day of December, 2019.

                                                      PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.